Citation Nr: 1449141	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  14-11 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 Decision Review Office decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference at the RO.  A transcript of that hearing is included in the claims file.  

After the hearing, the record was held open for an additional 60 days in order for the Veteran or his representative to submit his most recent VA treatment records.  However, none were received or associated with the claims file, delaying the adjudication of his case unnecessarily.

During the July 2014 Board hearing, the Veteran's attorney indicated that the Veteran was pursuing a claim for a TDIU in connection with his increased initial rating claim.  Thus, the issue of entitlement to a TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

During the July 2014 Board hearing, the Veteran and his attorney indicated that, since the most recent January 2012 VA examination of the Veteran's PTSD, his symptoms had worsened, and submitted a report of a July 2014 private psychiatric evaluation in support of the claim.  Therefore, the Veteran's initial rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). VAOPGCPREC 11-95 (1995).

More importantly, during the July 2014 Board hearing the Veteran stated, and the claims file reflects, that he receives current treatment for his PTSD at the White River Junction, Vermont, VA Medical Center (VAMC).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this regard, the Board notes that in September 2014 the Veteran's attorney submitted some VA treatment records dated from August to September 2014 with a waiver of RO consideration.  However, in the interest of being thorough and in light of the fact that further development of the Veteran's claim is required, including obtaining the above-referenced examination, the Board finds that any and all outstanding VA treatment records dated since February 2014 should be obtained.

In addition, at the January 2012 VA examination, the Veteran reported that he received disability benefits from the Social Security Administration (SSA).  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  

While the Veteran has reported receiving SSA disability benefits due to his back disability, since the Board is remanding this case for further development, VA should also attempt to obtain these records.

As the resolution of the initial rating claim might be determinative of the TDIU claim, the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records related to the Veteran's PTSD from the White River Junction VAMC, dated from February 2014 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2.  Obtain all records from the Social Security Administration , to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

In order to expedite this case, the Veteran's attorney, (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly. 

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his PTSD.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

